EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Sergio Felice on 1/27/2021.
The application has been amended as follows: 
Amend Claim 1 as follows:
1. (Currently Amended) A panel assembly comprising: 
a panel including: 
a core layer; 
a first reinforcing layer coupled to the core layer; and 
a barrier layer including a polyvinyl fluoride film, the polyvinyl fluoride film having a first side directly coupled to the first reinforcing layer and a second side opposite the first side directly coupled to at least one of a second reinforcement layer, an adhesive layer, or a sealing layer, wherein the sealing layer includes at least one of a gas deposit, a liquid, a paste, or a solid layer of resin; and 
a decorative layer attached to the barrier layer via the at least one of the second reinforcement layer, the adhesive layer or the sealing layer such that the barrier layer is positioned between the core layer and the decorative layer, the barrier layer to impede at least one of gas or vapor from escaping from the core layer to the decorative layer to bubbling between the decorative layer and the panel 
Cancel Claim 6.
Amend Claim 8 as follows:8. (Currently Amended) The panel assembly of claim 1, wherein 
Amend Claim 14 as follows:
14. (Currently Amended) A method comprising:
forming a panel including: 
obtaining a core layer; 
coupling a first reinforcing layer to the core layer; 
coupling a first side of a barrier layer directly to the first reinforcing layer, the barrier layer beingfilm 
coupling a second side of the barrier layer opposite the first side directly to at least one of a second reinforcement layer, an adhesive layer, or a sealing layer, wherein the sealing layer includes at least one of a gas deposit, a liquid, a paste, or a solid layer of resin; and

coupling a decorative layer at least of the second reinforcement layer, the adhesive layer, or the sealing layer such that the barrier layer is positioned between the decorative bubbling between the decorative layer and 
Cancel Claim 15.
Amend Claim 16 as follows:
16. (Currently Amended) The method of claim 14 [[15]], further including sweeping or sanding a second surface of the barrier layer opposite the first surface to smoothen the second surface of the barrier layer.
Cancel Claim 17.
Cancel Claim 18.
Reasons for Allowance
Claims 1, 3-5, 7-10, 14, 16, and 19-21 are allowable over the prior art.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest prior art, namely Jayarajan (U.S. Pat. No. 5,085,921) and Ryan (US 2005/0050782 A1).
Specifically, Jayarajan discloses barrier layers of aluminum sandwiched between two films whereby the films can be polyvinyl fluoride. Claims 1 and 14 as amended require a polyvinyl fluoride barrier layer that is directly coupled to a first reinforcing layer on a first side and is also directly coupled to one of a second reinforcement layer, an adhesive layer, or a sealing layer on a second side, the sealing Jayrajan fails to describe the particular arrangement of layers of the claims since Jayrajan requires aluminum layer to be directly coupled to polyvinyl fluoride layer. Further, since Jayrajan only suggests barrier layers of aluminum sandwiched between two films whereby the films can be polyvinyl fluoride, Jayarajan is not seen to provide sufficient motivation to arrive at the subject matter now claimed. Claim 21 requires a polyvinyl fluoride barrier layer directly attached to a second resin layer and a third resin layer directly attached to the polyvinyl fluoride barrier layer. Since aluminum is not a resin layer, the laminates of Jayarajan is outside the scope of the claim. Since Jayarajan teaches the aluminum provides a barrier to the reaction products created during curing (Col. 5, Lines 60-67), one of ordinary skill would find no motivation to remove the aluminum layer or replace the aluminum layer with a resin layer.
Likewise, although Ryan describes multi-layered panels coupled to decorative layers, Ryan fails to describe the particular arrangement of layers of the claims. Further, Ryan fails to provide sufficient motivation to arrive at the subject matter now claimed. 
A further prior art search failed to identify prior art that anticipates or obviates the subject matter claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764